Citation Nr: 1621597	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1968. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2015, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claim of service connection for hearing loss must be remanded for additional development.  

The Veteran's DD Form 214 indicates that his military occupational specialty was jet engine mechanic.  He has competently reported being exposed to loud noise from aircraft engine noise and the flight line.  He was provided ear muffs for hearing protection.  The Veteran has denied post-service occupational or recreational noise exposure.  The Board finds that the Veteran's lay account of having been exposed to military noise is both competent and credible.  

Prior to November 1967, service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.

The Veteran's service treatment records contain audiometric findings in graph format dated February 10, 1964, two days prior to service induction.  The graph was not interpreted, but appears to reflect puretone thresholds between 30 and 50 for the right ear at the tested frequencies of 3000 and 4000 Hertz, and between 30 and 40 at the tested frequencies of 2000, 3000, and 4000 Hertz for the left ear.  A summary of defects and diagnoses noted during enlistment examination included a H2 hearing profile.  The records show that the Veteran also underwent several audiograms during service.  The Board has converted the Veteran's audiograms from ASA units to ISO.  After converting the units, a March 1967 audiogram showed that the auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 5, 5, 55, and 50 decibels, and 10, 5, 45, 55, and 50 decibels in the left ear.  A May 1967 audiogram showed that the auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 5, 5, 55, and 50 decibels, and 20, 5, 45, 55, and 50 decibels in the left ear.  On discharge examination in January 1968, audiometric findings using ISO units showed that the auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 0, 5, 5, 45, and 34 decibels, and 5, -10, -10, 40, 30, and 45 decibels in the left ear.  A summary of defects and diagnoses noted H2 hearing, along with a clinical assessment of high frequency hearing loss, AU, not disqualifying.  

Notably, in opining against an association between the Veterans' hearing loss and military service, the May 2011 VA audiologist noted on entrance into service 
audiometric testing in 1964 indicated a mild high frequency hearing loss
bilaterally, which was also recorded on separation from service.  In opining against an association between bilateral hearing loss and military service, the examiner stated that there had been no significant shifts in puretone in either ear during service, therefore hazardous military noise exposure did not cause any additional hearing loss.  However, the audiograms conducted in March 1967 and May 1967 document a 10 decibel shift at 500 Hertz.  Moreover, in offering the opinion, the examiner it does not appear that the examiner converted these audiograms to ISO (ANSI) units; thus, the opinion is inadequate.  See 38 C.F.R. § 4.2; see also Colvin v. Derwinski, 1 Vet. App. 171, 175(1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

On remand, relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for hearing loss, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.
 
2.  Obtain all outstanding relevant VA treatment records.

3.  Forward the claims file to a VA audiologist, or an appropriate substitute as necessary.  If the audiologist determines that the Veteran should be provided another VA examination, one should be scheduled.  The audiologist should review the entire claims file.  Ensure that the audiologist is made aware of the need to convert the results of the enlistment examination to ISO-ANSI standards.  The audiologist is asked to provide the following opinions:

a) Whether there is clear and unmistakable evidence that the Veteran's hearing loss of preexisted service.

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting hearing loss was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).  In providing this opinion, the examiner should specifically address the documented 10 decibel shift at 500 Hertz in 1967 audiometric testing.

c) If there is not clear and unmistakable evidence that the Veteran's hearing loss preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any current hearing loss disability had onset during the Veteran's military service. 

The rationale for all opinions rendered must be provided. 
 
d) In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  The examiner must also consider the Veteran's service treatment and personnel records, treatment records, as well as other pertinent medical evidence of record. 

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



	

